Citation Nr: 0943701	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-13 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility in 
April 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 2006 decisions of the 
VAMC in Canandaigua, New York


FINDINGS OF FACT

1.  The Veteran was treated at a private facility in April 
2006, for a right wrist injury, which was not authorized in 
advance by VA.

2.  The Veteran is in receipt of a total disability rating 
based on individual unemployability (TDIU) for service-
connected right and left thigh disability, right and left arm 
disability, left calf disability, bilateral hearing loss, and 
posttraumatic stress disorder, effective from July 1984.

3.  The unauthorized medical services were rendered in a 
medical emergency of such nature that the Veteran could 
reasonably conclude delay would have been hazardous to life 
or health and no VA facility was feasible.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility in 
April 2006 have been met.  38 U.S.C.A. § 1728 (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.120 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

The Veteran essentially contends that he is entitled to 
reimbursement of unauthorized medical treatment in April 2006 
because services were rendered in a medical emergency and 
treatment at a VA facility was not feasible. 

It is noted that at the time of the treatment at issue, the 
Veteran was in receipt of a TDIU for his service-connected 
right and left thigh disability, right and left arm 
disability, left calf disability, bilateral hearing loss, and 
posttraumatic stress disorder, effective from July 1984.

Generally, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and 

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2008); 
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 
10 Vet. App. 539, 547 (1997).

The record reflects that the Veteran reported to the 
emergency room at a private hospital in Rochester, New York 
with complaints of a right wrist injury in April 2006.  
Hospital records show that the Veteran's right hand was 
swollen from wrist to fingertips circumferentially.  Although 
X-rays revealed no fracture, the diagnosis was right wrist 
sprain with possible occult (undetectable by X-ray) wrist 
scaphoid fracture.  He was placed in a thumb splint and arm 
sling.  The treatment the Veteran received was not authorized 
in advance by VA.

At his October 2009 Travel Board hearing, the Veteran 
testified that prior to seeking private medical care, he 
called the Rochester VA Outpatient Clinic and was advised by 
an automated system to go to the nearest emergency room if 
the situation was a true medical emergency.  The Veteran 
explained that he believed the condition of his hand, which 
he described as extremely swollen and painful, constituted a 
medical emergency.  He also explained that he was worried he 
might pass out.  Consequently, he decided to go to the 
private hospital, rather than drive a few miles further to 
the nearest VA facility, which in any event, he reasonably 
believed did not have facilities to address a medical 
emergency.  

Based on the foregoing facts, the Board concludes that the 
Veteran's right wrist injury constituted a medical emergency 
of such nature that he could reasonably conclude delay would 
have been hazardous to life or health.  Additionally, no VA 
facility was feasibly available, as the Veteran believed he 
might pass out before reaching the nearest VA Outpatient 
Clinic.  In short, the Veteran's TDIU status, in combination 
with the reasonably perceived emergent circumstances and 
infeasibility of VA treatment, satisfies the conditions set 
forth in 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Entitlement 
to payment or reimbursement of the unauthorized medical 
expenses is therefore granted.

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility in April 2006 is 
granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


